DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted Claims 18-28 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claims 1-17 presented on 2/1/2021 were drawn to the species illustrated in Figures 1-8 of the instant application. For example, Claim 4 presented on 2/1/2021 sets forth that the retainer (21) includes two retainer housing connector portions (29a,29b), that the retainer housing (23) includes a retainer connector portion (33) and that one (29a) of the two retainer housing connector portions engages the retainer connector portion (33) in the open position (fig 8) and the other (29b) of the two retainer housing connector portions engages the retainer connector portion (33) in the closed position (fig 9). The embodiment of illustrated in Figures 1-8 is the only disclosed embodiment capable of the limitations of Claim 4. Newly presented Claims 18-28 are drawn to the embodiment illustrated in Figures 17-24 of the specification of the instant application in which the retainer (21) has a completely different structure in that it is implemented as a spring wire and is not capable of the limitations of previously presented Claim 4.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claims 18-28 are withdrawn from consideration 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation(s): “wherein the bottom wall of the retainer housing is substantially devoid of through holes therein” [Claim 31] (figures 3-9, to which the claim is drawn, do not illustrate the bottom wall with sufficient particularly to clearly illustrate the particular features of the bottom wall and thus do not illustrate a lack of through holes; figs 13-16 illustrate through holes in the bottom wall and that the retainer housing connector portions engage the bottom wall of the retainer housing and thus Claim 31 is drawn to figures 3-9 as opposed to figs 13-16); “the pedal arm is substantially devoid of mounting/access through holes therein for the operating member” [Claim 32] (paragraph [0043] of specification of instant application discloses pedal arm 12 has tubular structure or channel in/along structure defining U-channel shape, which is the configuration clearly illustrated in fig 2 of instant application, and thus drawings do not illustrate the lack of a channel in the pedal arm); must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

    PNG
    media_image1.png
    418
    421
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    437
    456
    media_image2.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “wherein the retainer housing comprises a bottom wall extending in a direction that is perpendicular to the walls of the retainer housing, wherein the bottom wall of the retainer housing is substantially devoid of through holes therein, and wherein the one or more retainer housing connector portions of the retainer do not engage with the bottom wall of the retainer housing” [Claim 31] (the specification does not describe or make reference to a bottom wall and thus the specification does not describe any particular features of the bottom wall including how it extends relative to the side walls of the retainer housing or if it does or does not include through holes); [Claim 32].
Claim Objections
Claim 6 is objected to because of the following informalities: 
“one of the one or more retainer housing connector portions” should read --the one or more retainer housing connector portions-- (defining “one or more” of a feature only requires one of the feature and thus referring to “one of the one or more” is redundant as the limitation does not require more than one to necessitate referring to any particular one of the more than one housing connector portions);
“engages with one of the one or more retainer housing connector portions” should read --engages with the one or more retainer connector portions-- (the claim currently requires the retainer housing connector portion to engage the retainer housing connector portion, and thus for the retainer housing connector portion to engage itself; the context of the claims and disclosure make clear the intention is to have the retainer housing connector portions engage the retainer connector portions).  Appropriate correction is required.
Claim 30 is objected to because of the following informalities: “the walls of the retainer housing comprises” should read --the walls of the retainer housing comprise--.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities: “a closed position” (line 21) should read --the closed position-- (the limitation already has antecedent basis support within the claim).  Appropriate correction is required.


	Claim 6 is objected to under 37 CFR 1.75(c) for not further limiting Claim 3. Claim 6 defines that one of the one or more retainer housing connector portions engages with one of the one or more retainer connector portions, however, Claim 3 already requires a retainer housing connector portion to engage a retainer connector portion.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31, 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Re 31, the limitation “wherein the bottom wall of the retainer housing is substantially devoid of through holes therein” constitutes new matter that was not described in the specification at the time of filing. The specification of the instant application does not describe or refer to a bottom wall and thus the specification does not describe any particular features of the bottom wall. While the drawings clearly illustrate several features extending perpendicularly to the side walls (23) such that one of ordinary skill in the art recognizes a top wall (shown below), a bottom wall, and a front wall (shown below), the drawings do not illustrate any particular features for the bottom wall, at least in reference to the embodiments illustrated in Figures 3-9 of the instant application. In other words, the drawings do not illustrate the bottom wall with sufficient particularity to clearly illustrate that the bottom wall does not include through holes. As the limitation is not clearly described in the written specification and is not clearly illustrated in the drawings, the limitation constitutes new matter that does not have written description support.

    PNG
    media_image1.png
    418
    421
    media_image1.png
    Greyscale

Re 32, the limitation “wherein the pedal arm is substantially devoid of mounting/access through holes therein for the operating member” constitutes new matter that was not described in the specification at the time of filing. The limitation does not have antecedent basis support within the specification. Furthermore, paragraph [0043] of the specification of the instant application discloses that the pedal arm (12) is formed as a tubular structure or a U-shaped structure including a channel in/along its structure, which is what is illustrated in Figure 2. The tubular or U-shaped structure described in paragraph [0043] of the specification of the instant application inherently defines a mounting/access through hole in the pedal arm, which contradicts the limitation. As the limitation is not clearly illustrated in the drawings and the specification of the instant application contradicts the limitation, the limitation is new matter that does not have written description support at the time of filing.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-8, 30-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Briard (FR 2,878,803).
Re 1, Briard discloses: a pedal assembly (fig 1) for connection to an end portion (3) of an operating member (1) that controls a functional system of a vehicle (translation, page 1, lines 3-4), the pedal assembly comprising: a pedal arm (2) comprising an elongated lever structure (fig 1) with a first end (end including pivot axis) some feature to allow pivotal movement of 2, that pivot shaft must either be attached to some portion of the vehicle body, such as the firewall, or some feature attached to the vehicle body; limitation is sufficiently broad to encompass pedal assembly attached to vehicle body with vehicle body being the vehicle mounting bracket); the first end of the pedal arm being operatively connected to the vehicle mounting bracket (through the pivot hole and corresponding shaft) {for movement of the pedal arm between the first arm position and the second arm position}; a retainer (11) installed on the pedal arm (fig 1) {while awaiting to receive the end portion of the operating member therein}, the retainer {configured to operatively connect the pedal arm and the end portion of the operating member so as to transmit the movement of the pedal arm between the first arm position and the second arm position to the functional system}; wherein the retainer is {configured to be in an open position (corresponding to “second possibility” within translation, page 4, where 17 engages 26) to receive the operating member inserted in a direction that is along a longitudinal axis of the operating member}, a retainer housing (20) connected to the pedal arm (see fig 1), the retainer (11) being installed in the retainer housing in the open position and {moveable therein to a closed position}, wherein the retainer is {configured to move or to be movable from the open position to 
  Re 3, Briard discloses: wherein the one or more retainer connector portions of the retainer housing are264848-4677-9607. v1Attorney Docket No.: 007570-0559057 {configured to engage with the one or more retainer housing connector portions of the retainer when the retainer is in the open position and the closed position} (translation, page 4, “second possibility” describes 17 initially engaging 26 then sliding to engage 29).
Re 4, Briard discloses: wherein the one or more retainer housing connector portions of the retainer includes two retainer housing connector portions (two retainer housing connector portions are 16 and 17) and the one or more retainer connector 
Re 35, Briard discloses: wherein the retainer (11) is constructed {such that attempted withdrawal of the operating member (1) in the direction along the longitudinal axis of the operating member outwardly away from the retainer in the closed position causes the other of the two retainer housing connector portions (16) of the retainer to further engage with the retainer connector portion (26) so as to further secure the retainer in its closed position with respect to the retainer housing}.
Re 36, Briard discloses: {wherein the attempted withdrawal of the operating member (1) causes the end portion (3) of the operating member to pull up against end portion retaining portions (15) of the retainer, this in turn causes the other of the two retainer housing connector portions (16) of the retainer to move outward against the retainer connector portion (26) of the retainer housing so as to further engage the retainer, in its closed position, with the retainer housing}.
Re 5, Briard discloses: wherein the one or more retainer housing connector portions of the retainer includes a retainer housing connector portion (17) and the one or more retainer connector portions of the retainer housing includes two retainer connector portions (26 and 29), {wherein one of the two retainer connector portions of the retainer housing engages with the retainer housing connector portion of the retainer 
Re 6, Briard discloses: wherein one of the one or more retainer housing connector portions of the retainer engages with one of the one or more retainer housing connector portions of the retainer when the retainer is in the open position and the closed position (in first position, 13 engages 26/24/25/29 and in second position 13 engages 26/24/25/29).  
Re 7, Briard discloses: wherein one (17) of the one or more retainer housing connector portions of the retainer is {configured to be biased into engagement with one (26) of the 274848-4677-9607. v1Attorney Docket No.: 007570-0559057one or more retainer connector portions of the retainer housing when the retainer is in the open position so as to support the retainer in the open position} (translation, page 4, “second possibility”).  
Re 8, Briard discloses: wherein another (16) of the one or more retainer housing connector portions of the retainer is configured to be biased into engagement with the one (26) of the one or more retainer connector portions of the retainer housing when the retainer is in the closed position (fig 5).  
Re 30, Briard discloses: wherein the walls of the retainer housing comprises an opening (21) therein, and wherein the opening is configured to receive the retainer therein (fig 5).
Re 31, Briard discloses: wherein the retainer housing comprises a bottom wall (shown below as BW) extending in a direction that is perpendicular to the walls of the 

    PNG
    media_image3.png
    239
    337
    media_image3.png
    Greyscale

	Re 32, Briard discloses: wherein the pedal arm is substantially devoid of mounting/access through holes therein for the operating member (figs 1-2 illustrate a solid structure without any through holes), and Page 10Attorney Docket Number: 007570-0559057Client Reference Number: Dkt. 69-REGwherein retainer housing is mounted on a side wall of the pedal arm and connected to the side wall of the pedal arm (see fig 1).  
Re 33, Briard discloses: wherein the one or more retainer housing connector portions of the retainer do not extend beyond the retainer housing, in the direction along the longitudinal axis of the operating member as the operating member is being inserted into the retainer, when the retainer is in its closed position (fig 5 is second position, 13/17/15/16 contained within 20 in same way as illustrated in fig 9 of instant application).  
Re 34, Briard discloses: wherein the walls of the retainer housing include lateral side walls (figs 1-5).
Re the functional limitations denoted by “{}” above, apparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In the instant case, Briard discloses an identical, or substantially identical, device in comparison to the device claimed and thus Briard anticipates the claimed structure. Therefore, Briard is presumed to be inherently capable of the claimed functions. See MPEP 2112.01(I) and 2114.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 12-14, 16-17, 29-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Briard (FR 2,878,803) in view of Contero (US 2005/0175398).
Re 10, Briard discloses: a method of connecting a pedal assembly (fig 1) to an end portion (3) of an operating member (1) that controls a functional system of a vehicle, the pedal assembly comprising a pedal arm (2) comprising an elongated lever structure (fig 1) with a first end (end that includes pivot and connection with 10) and a second end (end including pad) and configured for movement (fig 1 clearly illustrates a pivot hole about which 2 rotates which requires movement between two positions) between a first arm position and a second arm position; a pedal plate (see fig 1) provided on the second end of the elongated lever structure of the pedal arm for depression by a foot of a driver of the vehicle; a vehicle mounting bracket (vehicle mounting bracket inherent to Briard; fig 1 clearly illustrates a pivot hole, however, pivot shaft inserted into pivot hole must be supported by some feature to allow pivotal movement of 2, that pivot shaft must either be attached to some portion of the vehicle body, such as the firewall, or some feature attached to the vehicle body; limitation is sufficiently broad to encompass pedal assembly attached to vehicle body with vehicle body being the vehicle mounting bracket); a retainer housing (20) connected to the pedal arm (see fig 1); and a retainer (11), the first end of the pedal arm being operatively connected to the vehicle mounting bracket (through the pivot hole and corresponding shaft) for movement of the pedal arm between the first arm position and the second arm position, the retainer being configured to operatively connect the pedal arm and the end portion of the operating member so as to transmit the movement of the 
Briard does not disclose: that the first position is an open position wherein the retainer is installed on the pedal arm while awaiting to receive the end portion of the operating member therein; the inserting of the operating member into the retainer causing the retainer to move from the open position to the closed position in the retainer housing, the inserting includes inserting the operating member into the retainer in the direction that is along the longitudinal axis of the operating member.
Contero teaches: that the first position is an open position (fig 2A) wherein the retainer is installed on the pedal arm while awaiting to receive the end portion of the operating member therein; the inserting of the operating member into the retainer 
It would have been obvious to one of ordinary skill in the art at the time of filing to have provided Briard with: the first position is an open position wherein the retainer is installed on the pedal arm while awaiting to receive the end portion of the operating member therein; the inserting of the operating member into the retainer causing the retainer to move from the open position to the closed position in the retainer housing, the inserting includes inserting the operating member into the retainer in the direction that is along the longitudinal axis of the operating member; as taught by Contero, for the purpose of being able to receive latching end portions of operating members of different shapes and sizes through a modular construction that requires few assembly procedure steps.
Re 12, the resulting combination of Briard in view of Contero (subsequently referred to as “Briard et al”) discloses: wherein the inserting includes: aligning the operating member with the retainer for an axial insertion of the operating member into the retainer in the direction that is along the longitudinal axis of the operating member (see Contero, fig 1), and moving the pedal arm from the first arm position to the second arm position, whereby the operating member is inserted into the retainer by relative 
Re 13, Briard et al discloses: wherein the retaining includes actuating (Contero) lock portions (Contero, 56/50/52; Briard 15/16) of the retainer to retain the end portion of the operating member.  
Re 14, Briard et al discloses: wherein, when the retainer is being moved from the open position to the closed position, portions (Contero, 52; Briard 16 ) of the retainer are moved inwardly and against bias by the retainer housing (disclosed by Contero and thus disclosed by resulting combination), and wherein inwardly movement of the portions of the retainer, in turn, causes actuation of lock portions (Contero, 50; Briard 15) of the retainer to retain the end portion of the operating member received therein (disclosed by Contero and thus disclosed by resulting combination).  
Re 16, Briard et al discloses: wherein the locking procedure and the retaining procedure occur simultaneously (Contero, figs 2A to 2B; limitations disclosed by resulting combination).  
Re 17, Briard et al discloses: wherein the engagement between the one or more retainer connector portions of the retainer housing with the one or more retainer housing connector portions of the retainer is by the inherent natural bias of the material of the retainer when the retainer is in its closed position (Contero, fig 2B; Briard, 17 and 16 are naturally biased).

Regarding the Apparatus Claims, the resulting combination of Briard in view of Contero as set forth above in the Claim 10 rejection also discloses the limitations of the apparatus claims as set forth below.
Re 1, Briard et al discloses: a pedal assembly (Briard, fig 1) for connection to an end portion (3) of an operating member (1) that controls a functional system of a vehicle (translation, page 1, lines 3-4), the pedal assembly comprising: a pedal arm (2) comprising an elongated lever structure (fig 1) with a first end (end including pivot axis) and a second end (end including pad) and configured for movement (about pivot axis at first end) between a first arm position and a second arm position; a pedal plate (see figs 1-2) provided on the second end of the elongated lever structure of the pedal arm for depression by a foot of a driver of the vehicle; a vehicle mounting bracket (vehicle mounting bracket is inherent to Briard; fig 1 clearly illustrates a pivot hole, however, pivot shaft received by pivot hole must be supported by some feature to allow pivotal movement of 2, that pivot shaft must either be attached to some portion of the vehicle body, such as the firewall, or some feature attached to the vehicle body; limitation is sufficiently broad to encompass pedal assembly attached to vehicle body with vehicle body being the vehicle mounting bracket); the first end of the pedal arm being operatively connected to the vehicle mounting bracket (through the pivot hole and corresponding shaft) for movement of the pedal arm between the first arm position and the second arm position; a retainer (11) installed on the pedal arm (fig 1) while awaiting to receive the end portion of the operating member therein (disclosed by Contero, see fig 2A, and thus disclosed by resulting combination), the retainer (Briard, 11) configured to operatively connect the pedal arm and the end portion of the operating member so as 
Re 2, Briard et al discloses: the use of metal material and plastic material (Briard, translation, page 2, last two lines of paragraph beginning “According to other characteristics of the invention”).
Briard et al does not disclose: wherein the retainer housing is made of metal material and the retainer is made of plastic material.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. In the instant case, within Briard et al, one of ordinary skill in the art recognizes that sliding friction will be produced by the insertion of the end portion (3) of the operating member (1) through the opening (formed between each 16). Specifically, the end portion (3) of the operating member (1) contacts the surfaces of the lock portions (16) of the retainer, and then continued insertion of the end portion of the operating member causes sliding of the retainer (11) within the retainer housing (20) (see translation, page 4, “second possibility”). One of ordinary skill in the art recognizes that providing the retainer (11) as formed from plastic material reduces the sliding friction between the end portion (3) of the operating member and the retainer (11) by reducing or eliminating metal-on-metal contact between the operating member and the retainer. 

Re 3, Briard further discloses: wherein the one or more retainer connector portions of the retainer housing are264848-4677-9607. v1Attorney Docket No.: 007570-0559057 configured to engage with the one or more retainer housing connector portions of the retainer when the retainer is in the open position and the closed position (translation, page 4, “second possibility” describes 17 initially engaging 26 then sliding to engage 29).
Re 4, Briard further discloses: wherein the one or more retainer housing connector portions of the retainer includes two retainer housing connector portions (two retainer housing connector portions are 16 and 17) and the one or more retainer connector portions of the retainer housing includes a retainer connector portion (26), wherein one of the two retainer housing connector portions of the retainer engages with the retainer connector portion of the retainer housing when the retainer is in the open position (in first position, 17 engages 26) and the other of the two retainer housing connector portions of the retainer engages with the retainer connector portion when the retainer is in the closed position (in second position, 16 engages 26).  
Re 35, Briard further discloses: wherein the retainer (11) is constructed such that attempted withdrawal of the operating member (1) in the direction along the longitudinal axis of the operating member outwardly away from the retainer in the closed position 
Re 36, Briard further discloses: wherein the attempted withdrawal of the operating member (1) causes the end portion (3) of the operating member to pull up against end portion retaining portions (15) of the retainer, this in turn causes the other of the two retainer housing connector portions (16) of the retainer to move outward against the retainer connector portion (26) of the retainer housing so as to further engage the retainer, in its closed position, with the retainer housing.
Re 5, Briard et al discloses: wherein the one or more retainer housing connector portions of the retainer includes a retainer housing connector portion (Briard, 17) and the one or more retainer connector portions of the retainer housing includes two retainer connector portions (26 and 29), wherein one of the two retainer connector portions of the retainer housing engages with the retainer housing connector portion of the retainer when the retainer is in the open position (in first position, 17 engages 26) and the other of the two retainer connector portions of the retainer housing engages with the retainer housing connector portion of the retainer when the retainer is in the closed position (in closed position, 16 engages 26).  
Re 6, Briard further discloses: wherein one of the one or more retainer housing connector portions of the retainer engages with one of the one or more retainer housing connector portions of the retainer when the retainer is in the open position and the closed position (in first position, 13 engages 26/24/25/29 and in second position 13 engages 26/24/25/29).  
Re 7, Briard et al discloses: wherein one (Briard, 17) of the one or more retainer housing connector portions of the retainer is configured to be biased into engagement with one (26) of the 274848-4677-9607. v1Attorney Docket No.: 007570-0559057one or more retainer connector portions of the retainer housing when the retainer is in the open position so as to support the retainer in the open position (translation, page 4, “second possibility”).  
Re 8, Briard further discloses: wherein another (16) of the one or more retainer housing connector portions of the retainer is configured to be biased into engagement with the one (26) of the one or more retainer connector portions of the retainer housing when the retainer is in the closed position (fig 5).  
Re 29, Briard et al discloses: the retainer (11) is made of a metal material (Briard, translation, page 2, last two lines of paragraph beginning “According to other characteristics of the invention”).
Briard et al does not disclose: the retainer housing is also made of metal material.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. In the instant case, within Briard et al, the retainer housing (20) is disclosed as being formed from plastic material and thus one of ordinary skill in the art recognizes that there is a risk of the metal locking portions (17, 16) digging into and damaging the plastic retainer housing (20). One of ordinary skill in the art recognizes that forming the retainer housing (20) from metal material would decrease the potential damage from the metal locking portions (17, 16). 

Re 30, Briard further discloses: wherein the walls of the retainer housing comprises an opening (21) therein, and wherein the opening is configured to receive the retainer therein (fig 5).
Re 31, Briard further discloses: wherein the retainer housing comprises a bottom wall (shown below as BW) extending in a direction that is perpendicular to the walls of the retainer housing, wherein the bottom wall of the retainer housing is substantially devoid of through holes therein (fig 4 clearly illustrates interior side of 20 and that BW does not include wholes through thickness of BW), and wherein the one or more retainer housing connector portions of the retainer do not engage with the bottom wall of the retainer housing (13/17/15/16 engage only with side walls of 20).

    PNG
    media_image3.png
    239
    337
    media_image3.png
    Greyscale

Re 32, Briard further discloses: wherein the pedal arm is substantially devoid of mounting/access through holes therein for the operating member (figs 1-2 illustrate a solid structure without any through holes), and Page 10Attorney Docket Number: 007570-0559057Client Reference Number: Dkt. 69-REGwherein retainer housing is mounted on a side wall of the pedal arm and connected to the side wall of the pedal arm (see fig 1).  
Re 33, Briard further discloses: wherein the one or more retainer housing connector portions of the retainer do not extend beyond the retainer housing, in the direction along the longitudinal axis of the operating member as the operating member is being inserted into the retainer, when the retainer is in its closed position (fig 5 is second position, 13/17/15/16 contained within 20 in same way as illustrated in fig 9 of instant application).  
Re 34, Briard further discloses: wherein the walls of the retainer housing include lateral side walls (figs 1-5).
Response to Arguments
The Non-Final Rejection dated 11/9/2021 set forth rejections primarily over Contero (US 2005/0175398). In response to Applicant’s amendments, the instant Office Action sets forth rejections primarily over Briard (FR 2,878,803), which renders Applicant’s arguments related to the newly added limitations and Contero moot.
Applicant's remaining arguments related to Briard and filed 2/9/2022 have been fully considered but they are not persuasive.
Re 1, Applicant argues that Briard discloses a system that has different operation than the present patent application and Contero.
In response to Applicant’s arguments, apparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Applicant’s arguments do not point to any structural differences between the instant set of Claims/the instant application and Briard. Applicant’s argument is that the order of operations of Briard is different from the instant application and the instant set of claims, however, changing the order of operations of Briard is obvious in view of Contero, which discloses the same order of operations as the instant set of claims and instant application. Therefore, Applicant’s arguments are not persuasive.
Re 10, Applicant argues that any proper combination of Contero and Briard does not disclose the limitations of Claim 10.
In response to Applicant’s arguments, Applicant’s arguments do not provide any specific reasoning as to why Applicant considers the reordering of the order of operations of Briard to be unobvious, and as set forth above, reordering the order of operations of Briard is obvious in view of Contero. Therefore, Applicant’s arguments are not persuasive.
Re 4, 29-36, Applicant argues that any proper combination of Contero and Briard does not disclose the limitations of Claims 4, 29-36.
In response to Applicant’s arguments, Applicant’s arguments do not provide any specific reasoning as to why Applicant does not believe that Briard discloses the limitations of Claims 4, 29-36. As set forth above, Briard and the resulting combination 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298. The examiner can normally be reached Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN J MCGOVERN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656